Dismissed and Opinion Filed January 25, 2013

 

Qinurt nf Appeals
Zﬁifth mama uf @exaa at 236111515

No. 05-13-00077-CR
N0. 05-13-00078-CR
N0. 05—13-00079-CR
No. 05-13-00080-CR

MICHAEL WHALEY, Appellant
V

THE STATE OF TEXAS, Appellee

 

On Appeal from the 282nd Judicial District Court
Dallas County, Texas

Trial Court Cause Nos. 179145041, F92—36477, F92—36482, F93-Ol488

 

OPINION

Before Justices Bridges, O’Neill and Murphy
Opinion by Justice O’Neill

Michael Whaley was convicted of two aggravated robberies, engaging in organized
criminal activity, and aggravated assault. For the aggravated assault conviction, punishment was
assessed at ten years’ imprisonment and a $300 fine. Punishment in the remaining cases was set
at forty years’ imprisonment, and a $750 fine was assessed for one of the aggravated robberies
and the engaging in organized criminal activity convictions. Sentence was imposed in open

court on June 9, 1993. The convictions were affirmed on direct appeal. Whaley v. State, No. 11—

93-00127—CR (Tex. App. “Eastland Dec. 9, 1993, no pet.).' On January 15, 2013, appellant
filed a pro se “motion for notice of appeal.” We conclude we lack jurisdiction over the appeals.

“Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be
legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.
at 523. To invoke the court’s jurisdiction, an appellant must file his notice of appeal within the
time period provided by the rules of appellate procedure. See 121.; see also Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. App. 1998) (per curiam).

Sentence was imposed in these cases on June 9, 1993. Appellant has already had one
direct appeal from his convictions. Nothing in his notice of appeal or the documents before the
Court indicates that the trial court issued any new, appealable orders, and the January 15, 2013
notice of appeal is untimely as to the June 9, 1993 sentencing date. See TEX. R. APP. P.

26.2(a)(1). Therefore, we lack jurisdiction over the appeals. See Olivo, 918 S.W.2d at 523.

We dismiss the appeals for want of jurisdiction.

 

Do Not Publish
TEX. R. APP. P. 47

130077F.U05

] The appeals were originally ﬁled in this Court, but were transferred to the Eastland Court of Appeals pursuant to a Texas Supreme Court docket
equalization order.

 

(Quart of Appeals
Iﬁifﬂi District at Enema at iﬂalkw

JUDGMENT
Michael Whaley, Appellant On Appeal from the 282nd Judicial District
Court, Dallas County, Texas
No. 05—13~OOO77-CR V. Trial Court Cause No. F91-45041.
Opinion delivered by Justice O'Neill,
The State of Texas, Appellee Justices Bridges and Murphy participating.

Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.

Judgment entered this 25‘h day of January, 2013.

USTICE

 

 

QInurt nf Appeals
Iliiftlr Eialrinl at Giants at Elallaa

JUDGMENT
Michael Whaley, Appellant On Appeal from the 282nd Judicial District
Court, Dallas County, Texas
No. 05—13-00078-CR V. Trial Court Cause No. F92-36477.
Opinion delivered by Justice O'Neill,
The State of Texas, Appellee Justices Bridges and Murphy participating.

Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.

Judgment entered this 25th day of January, 2013.

   
 

a

AEL J. O'N
USTICE

 

 

Qluurt nf Appealﬁ
Eﬂiftly Eistrirt uf Emma at Bailing

JUDGMENT
Michael Whaley, Appellant On Appeal from the 282nd J udicial District
Court, Dallas County, Texas
No. 05-13-00079-CR V. Trial Court Cause No. F92-36482.
Opinion delivered by Justice O'Neill,
The State of Texas, Appellee Justices Bridges and Murphy participating.

Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.

Judgment entered this 25‘h day of January, 2013.

   
 

L J. O'NEIL

 

01mm of Appeals
Eﬁiftlr Eiatritt nf Game at Ballets;

JUDGMENT
Michael Whaley, Appellant On Appeal from the 282nd Judicial District
Court, Dallas County, Texas
No. 05-13-00080—CR V. Trial Court Cause No. F93—Ol488.
Opinion delivered by Justice O'Neill,
The State of Texas, Appellee Justices Bridges and Murphy participating.

Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.

Judgment entered this 25‘h day of January, 2013.